Hines, J.
Can the proper county authorities levy a tax of 100 per cent, of the State tax to pay current expenses ? The Civil Code (1910.), §§ 504, 506, and 507, provides for the levy of special and extra county taxes. The last cited section is as follows: “ When debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, cannot pay the current expenses of the county and the debt in one year, they shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” It is now well settled by the decisions of this court that the proper county authorities, under this section, can levy a tax, not exceeding 100 per cent, of the State tax, to pay accumulated debts and current expenses of the count}', without any recommendation of the grand jury. Sheffield v. Chancy, 138 Ga. 677 (75 S. E. 1112); Wright v. Southern Ry. Co., 146 Ga. 581 (91 S. E. 681); Blalock v. Adams, *15154 Ga. 326 (114 S. E. 345); Southern Ry. Co. v. Wright, 154 Ga. 334 (114 S. E. 359). In the last-citecl case this court was asked to review and reverse the decision in Wright v. Southern Ry. Co., supra; but this court declined to do so, and adhered to the ruling in that case. It follows necessarily from the above decisions, that if the proper county authorities can levy a tax of 100 per cent, of the State tax to pay accumulated debts, under the above quoted section, they can levy 100 per cent, of the State tax to pay current expenses. The aggregate of the tax for both purposes, however, must not exceed, under this section, 100 per cent, of the State tax. It does not appear that there was a separate levy to pay accumulated debts, or that such aggregate exceeds such per cent, of the State tax. The tax authorized by this section is an extra or special tax, and is in addition to the tax which the county can levy for county purposes under the Civil Code (1910), § 508. So we answer the first question of the Court of Appeals in the negative.
This renders it unnecessary to answer the other questions propounded by the Court of Appeals.

All the Justices concur.